Case 7:20-cv-00157-LSC Document 1 Filed 02/03/20 Page 1 of 7            FILED
                                                               2020 Feb-03 PM 03:30
                                                               U.S. DISTRICT COURT
                                                                   N.D. OF ALABAMA
Case 7:20-cv-00157-LSC Document 1 Filed 02/03/20 Page 2 of 7
Case 7:20-cv-00157-LSC Document 1 Filed 02/03/20 Page 3 of 7
Case 7:20-cv-00157-LSC Document 1 Filed 02/03/20 Page 4 of 7
Case 7:20-cv-00157-LSC Document 1 Filed 02/03/20 Page 5 of 7
Case 7:20-cv-00157-LSC Document 1 Filed 02/03/20 Page 6 of 7
Case 7:20-cv-00157-LSC Document 1 Filed 02/03/20 Page 7 of 7
